In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00094-CR



         KORY ALLEN BATTIEST, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 6th District Court
               Lamar County, Texas
               Trial Court No. 28050




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                             ORDER

       Our review of the clerk’s record and the reporter’s record in this case indicates that they

contain “sensitive data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate

Procedure. See TEX. R. APP. P. 9.10(a). Sensitive data includes “a birth date, a home address, and

the name of any person who was a minor at the time the offense was committed.” TEX. R. APP. P.

9.10(a)(3). Sensitive data also includes “a driver’s license number, passport number, social

security number, tax identification number or similar government-issued personal identification

number.” TEX. R. APP. P. 9.10(a)(1). The clerk’s record contains social security numbers and the

name of a person who was a minor at the time the offense was committed. Volumes one through

four of the reporter’s record together with all video exhibits contain social security numbers and/or

the name of a person who was a minor at the time the offense was committed. Rule 9.10(b) states,

“Unless a court orders otherwise, an electronic or paper filing with the court, including the contents

of any appendices, must not contain sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because the

clerk’s record and volumes one through four of the reporter’s record together with all video

exhibits contain sensitive data, we order the clerk of this Court or her appointee, in accordance

with Rule 9.10(g), to seal the electronically filed clerk’s record and volumes one through four of

the reporter’s record together with all video exhibits.




                                                  2
      IT IS SO ORDERED.

                          BY THE COURT

Date: October 22, 2019




                            3